DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 10/23/2020 claims 1, 3-5, 7, 9, 11-12, 14-15, 17-20, 22-23, 27, 30-37, and 77-81 are pending examination and claims 2, 6, 8, 10, 13, 16, 21, 24-26, 28-29, and 38-76 have been canceled.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and the dependent claims 3-5 7, 9,11-12, 14-15, 17-20, 22-23, 27, 30-37, and 77-81, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: The claims recites a system receiving for collecting image data based on a user’s body position during the performance of CPR and providing feedback on their body position, and thus fall under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation of collecting image data, receiving image data, comparing the image data, and providing feedback based on the image data based on comparison, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activity, but for the recitation of generic computer components.  That is, the current system would be considered a method of observation and following instructions, and merely uses generic computer elements as tools to help with the 
Step2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a processor.  The processor is recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the system recites a camera.  In this case the camera is discussed at a high level of generality used to provide an input, this can be viewed as insignificant pre-solution activity.  The system also recites markers.  These markers are also considered to provide an input, and therefore insignificant pre-solution activity.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a camera and a processor used to take images and analyze images in order to provide feedback to a user on CPR treatment.  In Applicant’s disclosure paragraph 37 the Applicant states “FIG. 11 shows a general computer system that can provide interactivity with a user of a medical device, such as feedback to a user in the performance of CPR.”  By stating that the system is a “general computer system” the Applicant admits to the computer system used to monitor the performance and provide feedback is a generic computer.  Also, the specifications discusses in paragraphs 81 and 153 the “feature and pattern recognition algorithm”.  This recitation provided in the specifications does not provide enough detail that would be considered to make the algorithm significantly more.  Thus, the specification describes these limitations in a 
Step 1: In regards to the dependent claims 3-5, 7, 9, 11-12, 14-15, 17-20, 22-23, 27, 30-37, 77-8, are directed to elements observed of the rescuer while the rescuer administers CPR, thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or certain methods for organizing human activity, but for the recitation of generic computer components.  Claim 3 discusses the physical data being relevant to the user’s ability to 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current apparatus recited in the dependent claims are recited at a high- level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In particular claims 11, 14, 27, 35, 36 and 81 discusses a processor which as mentioned previously, was described generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  Also, the functionality of the additional elements is recited in a result-based manner, with no rules or algorithms for achieving the claimed result.  These elements merely describe the outcome of the processing system as seen in claims 3, 4, 5, 11, 14, 15, 20, 35.  Further, claims 4, 7, 14, and 78-80 discussing creating a profile based on observed elements.  This could be performed using the collection of sensor information, which is interpreted as insignificant pre-solution activity, i.e., data gathering, or inputting information using the generic computer system.  Further, claim 17 and 18 discusses a display system which was described generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These 
Step 2B: Next, the claim as a whole is analyzed to determine whether any element or combination of element, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  In regards to claims 3, 5, 7 9, 11, 12, 15, 17-20, 22-23, 27, 32, 35, 36, 37, and 77-81 these can be seen as part of the mental process without the recitation of elements that are considered to be significantly more.  These claims recite mere elements of a computer to perform the current limitations.  For example in claim 77, the system recites using a processor to compare body position with a template.  As mentioned above, Applicant’s disclosure paragraph 37 the Applicant states “FIG. 11 shows a general computer system that can provide interactivity with a user of a medical device, such as feedback to a user in the performance of CPR.”  By stating that the system is a “general computer system” the Applicant admits to the computer system used to monitor the performance Cover magazine discusses in an article published in 2014 titled Haptic Clothing: The Future1 discusses that haptic clothing is becoming more and more common in the art (see page 1 paragraph 2 and page 3 paragraph 1).  This article shows that since haptic clothing is on sale to the public it is commonly known and used by people.  Therefore, it is common to use haptic systems in a garment to provide feedback. Further, the elements described in these claims such as determining physical characteristics of the rescuer, providing instructional feedback, and observing different markers all would fall under the generic processing step of collecting information and providing feedback.  Therefore, these claims would not be considered significantly more.  Also, in regards specifically to claims 30-34, the patient monitor recited are generic elements.  An electronic patient monitor would just be a generic display of some sort, the set of patient sensors would be generic sensors used to collect patient data, and providing feedback on the monitor.  This patient monitor as described in the claim discusses performing these methods that would employ generic elements such as mobile devices to perform the method steps.  Further, providing a monitor of some sort to a defibrillator is an element that is well known in the art and discussed in Guiney et al. (US 20160030758).  In paragraphs 2-3 of the background Guiney discusses that it is common for defibrillators to contain monitors to observe the patient and control the device.  Therefore, all the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9, 11-12, 17-19, 22, 37, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940).
In regards to claim 1, Kim discloses, “A system for managing a cardiopulmonary resuscitation (CPR) treatment to a patient in need of emergency assistance by a rescuer (Fig. 1 the dummy and user practicing a CPR routine, para. 54-55 the system tracks a user as they perform CPR), the system comprising: a camera configured to capture images of a rescuer performing the CPR treatment onsite on the patient at a rescue scene (para. 54 the RGB depth camera, 150, for capturing CPR, para. 60 capturing the image with the camera, 150, of the user performing CPR on the mannequin, the rescue scene in this case would be the area where the user is performing the CPR treatment); and one or more processors, in communication with the camera (para. 72 the system is connected via a network 190, and the network connects the camera 150, with the interactive CPR simulator, 180, para. 64-66 the system will provide feedback on how to use the device, the system 180 can be a computer which contains a processor, the camera 150, and computer, 180 communicate over the network 190), configured to: receive the images of the rescuer (para. 64-66 the images are taken using 150, and then they are transferred over the network 190, to the computer device,180, which will then be analyzed), the images of the rescuer comprising a plurality of (Fig. 1, drawing label 140 the RGB- depth sensors, which are a type of marker, para. 54-55 the markers are placed on a person and connected to the camera, 150,  para. 60 discusses how the sensors, 140, are placed on the arms, wrist, waist and used to capture the user’s body position), analyze the plurality of markers to determine body position data of the rescuer onsite at the rescue scene (para. 54-55 camera, 150, captures the different RGB- depth sensors, 140, para. 60 sensors and camera together to capture body position, para. 64 the system will collect on the device, 180 the image data received from the camera of the rescuer wearing the sensors, 140, performing CPR on the mannequin at the training location, 150 and then analyze the image and provide feedback that can be projected using the projector, 160), select based on a request, a rescuer profile for the rescuer at the rescue scene (Fig. 15 the selection of the scene dependent on the request, para. 129 a request is made for aid or an emergency, the user then selects a rescue scene which is displayed, para. 117-118 memory stores information regarding the trainings and can display first aid information about the person performing the CPR),” but fails to disclose, “by using at least one feature and pattern recognition algorithm to automatically track displacement of positions of the plurality of markers, the rescuer profile comprising characteristics of the rescuer defining a body type, generate a body position comparison by comparing the body position data to data representing one or more positions of a template body generated based on the rescuer profile, generate an indication of the body position comparison of the body position data to the data representing the one or more positions of the template body, and cause real-time feedback to be provided to the rescuer to adjust a manner in which the CPR treatment is provided based on the body position comparison.”  Yoda teaches, “the rescuer profile comprising characteristics of the rescuer defining a body type (para. 40 discussing the system generates a three-dimensional geometric model of the user based on the user image, para. 47 discusses how the system calculates the particular joints of the body using coordinates and using this individually for the user to identify if the user is in the proper position), generate a body position comparison by comparing the body position data to data representing one or more positions of a template body generated based on the rescuer profile (para. 40 the user generation model is generated and stored in the system then an instructor module is generated to show the proper action to the user on how to perform a particular action, Fig. 7a and 7b, para. 76-77 discusses using the data for the user to calculate the proper coordinates that the instructor frame would show, the instructor would be the template, para. 87-88 the system is able to compare the user’s body actions when performing a chest compression to a predetermined threshold), generate an indication of the body position comparison of the body position data to the data representing the one or more positions of the template body (para. 88 system compares the user action to the stored threshold and then will output feedback based on compared threshold), and cause real-time feedback to be provided to the rescuer to adjust a manner in which the CPR treatment is provided based on the body position comparison (para. 88 the system evaluates the action performed and provides acoustic advice or visual feedback based on the cycle, para. 62 describes an example of when the audio output system provides feedback to the user to keep a particular posture during an exercise once it has been detected that the user is in the proper posture).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined customizing the feedback to each individual user, as taught by Yoda, with the CPR training system as taught by Kim, for the purpose of creating a training system that customizes user input and output based on particular body measurements of (para. 31 discusses collecting information from the different markers, as shown in fig. 4 and then identifying the distance change to identify movement, para. 62 discusses using an infrared pattern recognition algorithm to detect the user movements and location of the body parts).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the markers in combination with the algorithm to create a template of the body, as taught by Aragones, with the CPR training system, as disclosed by Kim, for the purpose of creating a CPR training system that uses markers and an algorithm to create an accurate representation of the user’s body while administering CPR in order to provide optimal feedback to the user while performing CPR training.
In regards to claim 3, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the images of the rescuer comprise data relevant to an ability of the rescuer to perform the CPR treatment (para. 78-79 the comparison of the images of the user with the camera to identify proper posture, para. 22 the system provides real-time feedback based on a number of different recorded parameters, including providing feedback based on posture, posture would be considered a physical characteristic relevant to the ability of the rescuer to perform CPR treatment because if the rescuer does not have proper form or is standing over the patient incorrectly then they can’t perform CPR treatment correctly)
In regards to claim 7, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the body position of the rescuer is at least one of a static body position and a dynamic body position (para. 78-79 the comparison of the images of the user with the camera to identify proper posture, para. 22 the system provides real-time feedback based on a number of different recorded parameters, including providing feedback based on posture, since the system can provide real-time feedback based on posture it is inherent that the feedback provided and the body position being taken in is dynamic body position).”
In regards to claim 9, Kim Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the real-time feedback is provided to the rescuer in a sequence of instructions based on a phase of the CPR treatment (para. 20 the CPR training simulation system can provide instructions on a display to the user performing CPR and then displaying a user’s progress as well).”
In regards to claim 11, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the one or more processors are configured to analyze the images by generating a three dimensional representation of the rescue scene, the three dimensional representation comprising a first representation of at least a portion of the rescuer and a second representation of at least a portion of the patient in need of emergency assistance by the rescuer (para. 60 the camera captures a 3D image of the user performing CPR at a given training location, para. 61 the projector will present information received from the dummy and rescuer).”
In regards to claim 12, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 11.  Kim further discloses, “wherein generating the three dimensional (para. 61-62 using collected information to provide an AR image of the dummy 130, using the projector 170 to provide a visual feedback).”
In regards to claim 17, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the real-time feedback comprises at least one of a visual display (para. 64 the simulator can provide an AR based feedback).”
In regards to claim 18, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 17.  Kim further discloses, “wherein the visual display comprises guidance to the rescuer for administering the CPR treatment (para. 20 the CPR training simulation system can provide instructions on a display to the user performing CPR and then displaying a user’s progress as well).”
In regards to claim 19, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 18.  Kim further discloses, “wherein the guidance to the rescuer comprises one or more images providing instruction of how to modify the body position of the rescuer (para. 20 the CPR training simulation system can provide instructions on a display to the user performing CPR and then displaying a user’s progress as well, para. 22 the AR system will display a correct posture, para. 64 the AR simulator, 180, can provide feedback based on the collected images taken of the RGB-depth sensors, 140, and the camera, 150).”
In regards to claim 22, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the real-time feedback to the rescuer indicates a modified position of the rescuer, the modified position representing a template position for the CPR treatment (para. 20 the CPR training simulation system can provide instructions on a display to the user performing CPR and then displaying a user’s progress as well, para. 22 the AR system will display a correct posture, further see paragraph 64 discussing how the AR simulator, 180, can provide feedback based on the collected images taken of the RGB-depth sensors, 140, and the camera, 150).”
In regards to claim 37, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein analyzing the images to determine the body position of the rescuer comprises processing data associated with visual markers attached to the rescuer (para. 60 the sensors are placed on the elbow, wrist and waist of the user, see paragraph 64 discussing how the AR simulator, 180, can provide feedback based on the collected images taken of the RGB-depth sensors, 140, and the camera, 150, Fig. 1 the sensors are placed on the users shoulder, hip and arm).”
In regards to claim 80, Kim in view of Yoda in further view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the rescuer profile comprises one or more of: body postures (para.60 system is able to collect information based on the different sensors placed on the body and identify proper posture of the user, para. 78-79 comparing images of the user with the camera to identify proper posture, para. 22 system provides feedback based on number of different recorded parameters, including providing feedback on posture)”.
Claims 4-5, 14-15, 27, 30-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), as applied to claims 1, 3, 14 and 22, above in further view of Barash et al. (US 20110117529).
In regards to claim 4, the modified system of Kim discloses the above mentioned, wherein Kim further discloses, “wherein the rescuer profile comprises data identifying a skill level of the rescuer” (para. 117-118 the system stores the CPR training information in the memory 1020 which would include past performances including information recorded about a user’s posture), but fails to disclose, “wherein the rescuer profile is at least one of an expert profile, an intermediate profile, a novice profile, a default profile, and a profile that is optimized for the given rescuer based off of previous testing/mock rescue attempts.”  Barash teaches, “wherein the rescuer profile is at least one of a profile that is optimized for the given rescuer based off of previous testing/mock rescue attempts” (para. 86 the system will analyze and categorize a user’s proficiency level based on previous training simulations, para. 75 dependent on a level of difficulty reached by the user, the user can then choose to perform a mock rescue based on a selected professional such as a police officer, fireman, or army medic that would allow them to practice a rescue at a high level).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system includes providing information about the user regarding proficiency level based on previous training simulations, as taught by Barash, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that can store a user’s progress over time, in order to see improvement.
In regards to claim 5, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the data representing physical characteristics of the rescuer comprises data representing at least one of a history of training”.  Brash teaches, “wherein the data representing physical characteristics of the rescuer comprises data representing at least one of a history of training” (para. 75 the system is able to identify what level a user is at and provide different simulation options once a user has reached a certain level).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system includes a user profile which stores the level of CPR training a user has achieved, as taught by Barash, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that can store a user’s progress over time, in order to see improvement.
In regards to claim 14, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors are configured to determine an identity of the rescuer and select a profile associated with the rescuer based on the identity.”  Barash teaches, “wherein the one or more processors are configured to determine an identity of the rescuer and select a profile associated with the rescuer based on the identity” (para. 48 the system stores identification data, para. 61-62 a user campaign can be created that will select a training for the user, the system will have a preset list of all the different participant’s names, once a user name is selected (identity of user is input) the system will take the user to their profile with the preset training, this would then allow the user to perform the training that they need).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability identify the user, as taught by Barash, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that is able to identify user based on information provided.
In regards to claim 15, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the identity of the rescuer is determined based on at least one of analyzing the images and receiving an input from a user interface.”  Barash teaches, “wherein the (para. 48 the system stores identification data, para. 61-62 a user campaign can be created that will select a training for the user, the system will have a preset list of all the different participant’s names, once a user name is selected (identity of user is input) the system will take the user to their profile with the preset training, this would then allow the user to perform the training that they need).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability identify the user, as taught by Barash, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that is able to identify user based on information provided.
In regards to claim 27, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors are in communication with the one or more sensors, and the one or more processors are configured to analyze the one or more parameters to determine a fatigue level of the rescuer.”  Barash teaches, “one or more processors are in communication with the one or more sensors, and the one or more processors are configured to analyze the one or more parameters to determine a fatigue level of the rescuer” (para. 10 and 31 the user can be rated in terms of fatigue level, such as identifying how long a user can perform chest compressions well).
In regards to claim 30, Kim in view of Yoda in view of Aragones in further view of Barash discloses the limitations of claim 27.  Kim further discloses, “comprising: an electronic patient monitor” (para. 65-66 the AR-based interactive CPR simulator 180 can be a smartphone); “a set of patient sensors configured to sense one or more signals associated to the CPR treatment being provided” (para. 70-74 the AR-based interactive CPR simulator can used collected sensor information to provide real-time feedback); “and a CPR monitor included in an electronic patient monitor and configured to use the input from the set of patient sensors to identify and display a quality level of the CPR treatment being provided” (para. 144 the system can provide a score based on the first aid assessment and evaluation of the CPR performed).
In regards to claim 31, Kim in view of Yoda in view of Aragones in further view of Barash discloses the limitations of claim 30.  Kim further discloses, “wherein the electronic patient monitor is a mobile device” (para. 65-66 the AR-based interactive CPR simulator 180 can be a smartphone).
In regards to claim 32, Kim in view of Yoda in view of Aragones in further view of Barash discloses the limitations of claim 30.  Kim further discloses, “wherein the quality level of the CPR treatment is used to determine the real-time feedback to the rescuer (para. 144 the system can provide an evaluation giving a total score of the performance, para. 137 the system can provide image and voice feedback if it was determined that a chest compression is performed incorrectly, example given is voice feedback can be a negative voice or remark if performed wrong).”
In regards to claim 33, Kim in view of Yoda in view of Aragones in further view of Barash discloses the limitations of claim 32.  Kim further discloses, “wherein the quality level of (para. 144 the system can score the chest compressions and depth and pressure of the compression).”
In regards to claim 35, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors are configured to transmit the fatigue level of the rescuer to a central management system.”  Barash teaches, “wherein the one or more processors are configured to transmit the fatigue level of the rescuer to a central management system” (para. 30-31 the system can collect information about a user and how they are performing and relay that information to others, that information can include the user’s fatigue level).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability to measure the level of fatigue, as taught by Barash, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that is able to relate fatigue levels to a supervisor in order to monitor how well a user is performing.
In regards to claim 36, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors are configured to transmit the fatigue level of the rescuer to one or more devices associated with other rescuers that are attending to the patient.”  Barash teaches, “wherein the one or more processors are configured to transmit the fatigue level of the rescuer to one or more devices associated with other rescuers that are attending to the patient” (para. 30-31 the system can collect information about a user and how they are performing and relay that information to others, that information can include the user’s fatigue level).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability to measure the level of .
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), as applied to claim 17, above in further view of Totman (US 20130330697), in further view of Dow et al. (US 20170154230).
In regards to claim 20, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the haptic signal is communicated to a haptic garment worn by the rescuer, the haptic garment comprising one or more feedback devices configured to deliver haptic feedback to the rescuer wearing the garment, and the one or more feedback devices are configured to deliver haptic feedback to at least one of the arms, elbows, shoulders, hips and torso of the rescuer.” Totman teaches, “wherein the haptic signal is communicated to a haptic [watch] worn by the rescuer, the haptic [watch] comprising one or more feedback devices configured to deliver haptic feedback to the rescuer wearing the [watch], and the one or more feedback devices are configured to deliver haptic feedback to at least one of the arms” (para. 11 the user can wear a wrist watch that vibrates to help improve performance of chest compressions).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability to provide haptic feedback to the trainee, as taught by Totman, with the modified system of Kim, for the purpose of creating a training device that is able to give a user real-time feedback on performance.  Totman fails to disclose, the device providing haptic feedback specifically being a garment.  Dow teaches, specifically in paragraph 16, of a garment worn by stroke patients for training in order to help .
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), as applied to claim 1, above in further view of Thiagarajan et al. (US 20130282069).
In regards to claim 23, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the real-time feedback is provided to instruct the rescuer to perform at least one of the following actions: straighten elbows during a chest compression phase of CPR, maintain shoulders above the sternum of the patient and hands of the rescuer, and fully release during a chest decompression phase of CPR.”  Thiagarajan teaches, “wherein the real-time feedback is provided to instruct the rescuer to perform at least one of the following actions: fully release during a chest decompression phase of CPR” (para. 35 the system is able to identify errors in the compression and help provide the user instructions on how to make full release compressions).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability identify errors and provide feedback on how to perform full release compressions, as taught by Thiagarajan, with the CPR system of Kim, for the purpose of creating a training device that is able to give a user real-time feedback on performance.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US .
In regards to claim 34, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the electronic patient monitor is part of an external patient defibrillator.”  Freeman 1 teaches, “wherein the electronic patient monitor is part of an external patient defibrillator” (para. 56 a smartphone can monitor a patient and control a defibrillator).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system’s ability to control a defibrillator using a smart phone, as taught by Freeman 1, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training device that is able to give a user real-time feedback on performance.
Claims 77 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), as applied to claim 1, above in further view of Freeman (US 6201992), referred to as Freeman 2.
In regards to claim 77, Kim in view of Yoda in view of Aragones discloses the limitations of claim 1.  Kim further discloses, “wherein the one or more processors are configured to: provide the comparison of the body position data to the data representing the one or more positions of the template body to a [via a projector] for display” (para. 78-79 the projector displays the body position and where the hand placement should be), but fails to disclose that [body position is displayed] on a defibrillator.  Freeman 2 teaches displaying body position instructions on a defibrillator (col. 7 ln. 63- col. 8 ln. 12 the defibrillator can display a plurality of images including instructions on hand placement, see Fig. 10 for an example).  .
Claims 78 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), in view of Freeman (US 6201992), as applied to claim 77, in further view of Dellimore et al. (US 20180147113).
In regards to claim 78, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the defibrillator is configured to provide an indicator of when the rescuer should change with a second rescuer, based at least in part, on an identified rescuer profile.”  Dellimore teaches, “wherein the defibrillator is configured to provide an indicator of when the rescuer should change with a second rescuer, based at least in part, on an identified rescuer profile” (para. 21 the system is able to track fatigue and able to indicate to an administrator that the rescuer should be switched).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the ability to send an alert that the rescuer should be switched, as taught by Dellimore, with the CPR system as disclosed by the modified system of Kim, for the purpose of creating a training system that is able to make sure that the patient needing assistance is getting the proper CPR administration.
Claims 79 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148 in view of Yoda et al. (US 20150255005) in further view of Aragones (US .
In regards to claim 79, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors, in communication with the camera, is configured to: determine that the rescuer changed with the second rescuer; and identify a second rescuer profile in response the rescuer changing with the second rescuer.”  Brown teaches, “wherein the one or more processors, in communication with the camera, is configured to identify a second [user] profile in response [user] changing with the second rescuer” (para. 325 discusses a system that uses a camera to capture images and identify user and player from the images and from that can identify a player profile).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the ability of the cameras to identify different users and bring up their profiles, as taught by Brown, with the modified CPR system of Kim, for the purpose of creating a training device that is able to identify when two users switch in order to properly record their performance without having to manually switch over.  While, Brown does not explicitly teach “[determining] that the rescuer changed with the second rescuer”, the system of Brown has the capability to identify each user based on the camera system and when the user logs in the system can pull up the profile based on that particular user.  It would have been obvious to one of ordinary skill in the art to have incorporated this feature in order to identify if a different user is now performing the CPR routine or playing the virtual game.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the identification of each individual profile using facial recognition, as taught by Brown, with the modified CPR system taught by the modified system of Kim, for the purpose of creating a training system that allows .
Claims 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150325148) in view of Yoda et al. (US 20150255005) in further view of Aragones (US 20120183940), as applied to claim 1, above in further view of Freeman (US 20140342330), referred to as Freeman 3.
In regards to claim 81, the modified system of Kim discloses the above mentioned, but fails to disclose, “wherein the one or more processors, in communication with the camera, is configured to analyze the images to determine a fatigue level of the rescuer.” Freeman 3 teaches, “wherein the one or more processors, in communication with the camera, is configured to analyze the images to determine a fatigue level of the rescuer” (para.62 the camera system imaging the user is able to identify if the user is getting tired or fatigued).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined system’s ability to measure the level of fatigue, as taught by Freeman 3, with the CPR system disclosed by the modified system of Kim, for the purpose of creating a training device that is able to identify how long a user can perform a specific compression.
Response to Arguments
Applicant's arguments filed 10/23/2020 in regards to the 101 rejection have been fully considered but they are not persuasive. The Applicant argues that the newly amended limitation would overcome the 101 rejection because it is a process that cannot be mentally performed and integrates a practical application of the alleged judicial exception.  The Examiner disagrees.  The claim amendments do not provide any additional elements that would integrate a practical application.  As stated above, the system is categorized as a mental process because of the fact .
Applicant's arguments filed 10/23/2020 in regards to the 103 rejection have been fully considered but they are considered moot due to the amended limitations.  The Applicant argues that the amended limitations Kim fails to disclose the rescuer profile identifying body type.  The Examiner agrees, however a new reference of Yoda has been applied to teach this limitation as taught and discussed in paragraphs 40 and 47.  Therefore the Applicants arguments are considered moot.  Please see the above 103 rejection for more details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Haptic Clothing: The Future, 1 May 2014, Cover (Year: 2014)